Appellant, who was employed in Ashdown, made weekend trips to his home at Gillham. He received in Ashdown the following letter from his wife:
"Wednesday, P.M. At Home
"Dear Jim:
"I have wondered and worried until I am almost crazy whether to write you or wait until you come in. Somehow I looked for you this a.m. but as you didn't come I have decided to write you.
"Monday night there was a certain man prowling around my house. Mr. and Mrs. Wilson saw him and ran him off. Mr. Wilson hunted all over town for him with his gun and you know if he could have found him what the consequences would have been. They didn't want me to tell you about it, but I decided I wanted you to know. I may go ahead and have him arrested this afternoon and hake him in jail before you come home. I *Page 930 
just don't know what to do. I wish you would come in as soon as you get this and we will tell you all about it. But, Jim, you just have to use your head and think it over before you do anything, cause he may be expecting you or your dad to jump him and he will be prepared. I guess it will cause people to talk about me, but believe me, Jim, I am as innocent as can be. I won't tell you who it was until you come home so you won't go to him until we can see you.
                        "Love "Mary
"I don't stay at home at night now and I can't hardly stay in daytime."
As soon as appellant read this letter he told his employer his wife was sick and that he had to go home, and left for home as soon as he could fill the gas tank of his car. He found his wife at his father's home, and asked the meaning of the letter. His wife said: "Let Dad tell you," but his father said: "No, May, you tell him." His wife then proceeded to tell him that "A man came down and broke in on me Monday night." The man knocked, but she did not pay any attention, and he knocked again, and she got up and dressed and unlocked the screen door, and asked the man what he was doing there, and he said, "I thought I would come and see you a little bit," and his wife said, "You get out of here, I don't want to see you now or at any other time." The man grabbed her and forced her back in the house, and she told him if he didn't get out her husband would kill him. Deceased answered, "You tell him two can play at that killing game, and I have a gun and will be ready for him." Appellant asked his wife if she had given the deceased any reason "to pull a stunt like that," and she said she had not.
Appellant armed himself and started in search for deceased. When the father was unable to dissuade his son he accompanied him. Within about an hour appellant had killed deceased under conditions which would ordinarily constitute murder in the first degree.
This dissent is not written to defend the "unwritten law," but to correctly apply the written law. *Page 931 
In my opinion, appellant is guilty of voluntary manslaughter, and his life sentence should be reduced to a sentence of seven years, the highest punishment imposed by law for the commission of the offense of voluntary manslaughter.
Section 2981, Pope's Digest, defines voluntary manslaughter as follows: "Manslaughter must be voluntary, upon a sudden heat of passion, caused by a provocation apparently sufficient to make the passion irresistible."
That definition fits this case perfectly. One might have a greater provocation to kill another, but I cannot conceive what it would be unless, indeed, it was that the deceased had consummated the purpose of his assault.
There was here no "cooling time." The authorities upon this question were reviewed in the case of Arnold v. State, 179 Ark. 1066, 20 S.W.2d 189, and the holding of the cases there cited was summarized as follows: "Undoubtedly defendant was greatly angered, but anger alone does not suffice to reduce malicious killing to voluntary manslaughter. If this were true, many of the most deliberate killings would be reduced to that grade. There must be a sudden heat of passion aroused by a provocation apparently sufficient to make the passion irresistible, and, even when such a passion has arisen, the degree of homicide is not reduced if there has been time within which a reasonable and ordinary man would have cooled, or reflected, even though he had not cooled."
Within the hour elapsing between the time appellant was advised of the assault upon his wife and the avenge of the assault there was no cooling time. On the contrary, there was an incident which added fuel to appellant's flaming anger. This was that appellant was told by the justice of the peace, to whom appellant applied for redress, that the assailant could only be prosecuted for disturbing the peace. The judicial information given appellant that the law afforded no other redress was certainly not calculated to quiet appellant or to appease his anger.
The majority stress the fact that appellant had not lost the power of speech or of locomotion, and that he *Page 932 
ate some strawberries from a passing truck loaded with them which had stopped at the scene of the killing. The law does not require that anger have a paralyzing effect. It is sufficient that one acts upon a sudden heat of passion caused by a provocation apparently sufficient to make the passion irresistible. If appellant did not have that provocation, who could have, or what provocation could be said to make an unlawful killing voluntary manslaughter?
Certainly, the testimony of the witness Hortense Hudson, an employee of deceased, adds nothing to the gravity of appellant's crime and does not raise its degree. By her own testimony, her aid as a procuress had been invoked, but she had the grace to admit that she told deceased that she did not think appellant's wife would "date him." Can there be any doubt that deceased went to the home of the appellant's wife with a sinister purpose? Certainly there was no doubt appellant's mind upon that question. In my opinion, the admission of the testimony of Hortense Hudson was an error which would call for the reversal of the judgment except for the fact that under the undisputed testimony appellant was guilty of voluntary manslaughter.
The innuendo of the testimony of this witness is that deceased went to the home of appellant's wife by invitation, a fact which appellant's wife could not deny, as she was an incompetent witness. But it is not contended that any of that conversation was ever communicated to appellant, and, if it were true, he was unaware of it. He had asked his wife if she had given deceased "any reason to pull a stunt like that," and she had assured him that she had not.
In my opinion, the life sentence should be reduced to the highest permissible sentence for voluntary manslaughter, and I, therefore, dissent. Jones v. State,88 Ark. 579, 115 S.W. 166. *Page 933